Citation Nr: 0946381	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic degenerative joint disease of the 
lumbosacral spine.

2.  Entitlement to an initial rating in excess of 30 percent 
for bilateral lattice degeneration with retinal detachment of 
the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
December 1989, from November 1990 to June 1991, and from 
January 2003 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January and September 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2008, the Veteran testified before the undersigned 
at a Travel Board hearing.

This matter was previously remanded by the Board in December 
2008 for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The Veteran's posttraumatic degenerative joint disease of 
the lumbosacral spine is not characterized by forward flexion 
of the thoracolumbar spine less than 60 degrees; or combined 
range of motion of the thoracolumbar spine less than 120 
degrees.  There is no muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The Veteran is not service-connected for her left eye, 
and is not blind in that eye; right eye distance vision is no 
better than 20/400.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the Veteran's degenerative joint disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5235 to 5243 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for bilateral lattice degeneration with retinal 
detachment of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.75, 4.83a, 4.84a, 
Diagnostic Codes 6008, 6011, 6061 to 6079.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied with respect to the 
Veteran's initial claim of service connection.

In the Veteran's December 2004 Notice of Disagreement (NOD), 
she took issue with the initial disability rating assigned to 
her service-connected posttraumatic degenerative joint 
disease of the lumbosacral spine and bilateral lattice 
degeneration with retinal detachment of the right eye, and is 
presumed to be seeking the maximum benefits available under 
the law for each claim.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued an August 2005 SOC which 
contained, in part, the pertinent criteria for establishing a 
higher rating for each disability.  See 38 U.S.C.A. § 
7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
reports, lay statements, and hearing transcript have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded a VA examination 
for her eyes in March 2007 and March 2009, as well as an 
examination for her spine in December 2003 and March 2009.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and recorded the relevant findings for rating the 
Veteran's eye and back disabilities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.

B.  Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, there is no indication that the Veteran's back 
disability or eye disability underwent any change in severity 
to warrant staged ratings during the periods on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

1.  Posttraumatic degenerative joint disease of the 
lumbosacral spine

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine.  The record reveals that 
the Veteran's initial claim for service connection was 
received at the RO in October 2003.  Therefore, the Veteran's 
posttraumatic degenerative joint disease of the lumbosacral 
spine will be rated under the revised criteria.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Veteran's posttraumatic degenerative joint disease of the 
lumbosacral spine is currently assigned a 10 percent rating 
under Diagnostic Code 5242, which rates degenerative 
arthritis of the spine under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5003 provides for a 10 percent 
evaluation when there is evidence of arthritis established by 
x-ray findings, and limitation of motion in the knee which is 
not severe enough to warrant a compensable rating under the 
appropriate diagnostic codes.  Id.

The regulations provide for evaluations of the spine under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2008).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent requires forward flexion of the 
cervical spine to 15 degrees or less; or with favorable 
ankylosis of the entire cervical spine.

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion, extension, and left and right lateral 
flexion of the cervical spine are from zero to 45 degrees, 
and right and left lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
cervical spine is 340 degrees, and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of the spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

As noted, neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve. Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a (2009).

Disabilities of the spine may also be rated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1).  However, as there is no objective 
evidence of incapacitating episodes in this case, a rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not warranted.

The Veteran underwent a VA examination in December 2003.  She 
complained of pain and stiffness, but denied any weakness, 
fatigability, or lack of endurance.  She reported flare-ups 
of five percent additional impairment when lifting, and 
stated that she treated her condition with Celebrex and 
Tylenol with codeine.  On physical examination, forward 
flexion measured 88 degrees, extension measured 24 degrees, 
right flexion measured 30 degrees, and left flexion measured 
32 degrees.  Motion ceased when pain began.  The Veteran's 
posture was flexed forward 5 degrees.  The Veteran was able 
to get in and out of a chair with ease, and walked gracefully 
without the use of aids.  Deep tendon reflexes were 1+ with 
only bilateral reinforcement.  

VA treatment records show the Veteran was seen for her back 
in April 2005.  She complained of pain in the lumbosacral 
joint after prolonged sitting.  There was no radicular pain 
or paresthesias.  She reported her condition was aggravated 
by bending and lifting and relieved by use of a heating pad.  
Forward flexion was measured at 90 degrees.  Deep tendon 
reflexes were 2+.  Straight leg raise testing was negative.

Additional VA treatment records show the Veteran underwent 
physical therapy for her back in September 2005.  In February 
2008, the Veteran was seen for a follow-up visit.  It was 
noted that her condition was unchanged since its onset in 
2003.  Her examination was negative except for a showing of 
lumbar lordosis.

The Veteran testified at a Travel Board hearing in October 
2008.  She stated that she treated her condition with over-
the-counter medications.  In the mornings, her pain level was 
about a 7 or 8 out of 10.  She reported having muscle spasms 
two to three times per month and had difficulty with bending 
and lifting.  She had difficulty with the stairs in her home 
if her back was bothering her at the time.  The Veteran was 
employed as a mail-carrier, and in that capacity she was 
required to bend and lift.  She stated that this aggravated 
her condition, though she had not taken time off from work 
due to her back.  She also testified that her back would 
occasionally go out and she could not do anything, but that 
such an episode had not occurred in about six months.

The Veteran was afforded an additional VA examination in 
March 2009.  She reported intermittent pain, greater on the 
right side.  She denied any radicular symptoms, numbness, 
weakness, unexplained weight loss, falls, unsteady gait, or 
incontinence.  However, she reported feeling that she "drags 
her right leg" if she walks for a prolonged period, as well 
as an increase in pain with prolonged sitting of 30 to 45 
minutes.  She also experienced a mild increase in pain as a 
result of lifting, bending, and twisting during the day with 
her job-related duties as a Postal Service employee.  She 
treated her condition with Ibuprofen, and was independent 
with respect to daily activities.  She denied a history of 
incapacitating episodes over the previous 12 months.

On physical examination, the Veteran had a normal gait, with 
no paraspinal muscle spasm, and no tenderness or weakness 
noted in the cervical or thoracolumbar spine.  With respect 
to the thoracolumbar spine, forward flexion was measured at 
80 degrees, with mild pain onset at 70 degrees.  Extension 
was 10 degrees with pain throughout the range of motion.  
Left and right lateral flexion were both 20 degrees with mild 
pain throughout.  Left lateral rotation was 20 degrees with 
mild pain throughout, and right lateral rotation was 25 
degrees with mild pain throughout.  All measurements reflect 
active and passive motion, and there was no change with 
repetitive testing.  The Veteran had normal tone and bulk, 
with strength measured as 5/5 proximally, distally, and 
symmetrical throughout all four extremities.  Reflexes were 
hypoactive but symmetric at the biceps, brachioradialis, 
triceps, and patella.  Ankle jerks were 1+ and symmetric 
bilaterally.  Lasegue's sign was negative bilaterally.  
Sensory examination revealed intact sensation to vibration, 
light touch, pain, and temperature distally in all four 
extremities.

The Veteran is currently assigned a 10 percent rating.  The 
criteria for a higher 20 percent rating have not been met.  A 
20 percent rating is appropriate when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, forward flexion of the thoracolumbar spine was measured 
at 88 degrees in December 2003, and 80 degrees, limited by 
mild pain to 70 degrees, in March 2009.  Combined range of 
motion cannot be calculated based on the December 2003 
examination, which does not contain range of motion findings 
for rotation.  However, combined range of motion in March 
2009 was 175 degrees.  Although the Veteran experienced pain 
throughout most of the range of motion testing, the examiner 
noted the pain to be mild.  With respect to forward flexion, 
the onset of mild pain did not occur until 70 degrees.  On 
most recent VA examination, there was no change with 
repetitive motion.  When factoring in DeLuca considerations, 
the Board nonetheless finds that the overall disability 
picture outlined by the documented range of motion testing 
most closely approximates a 10 percent rating.  

Moreover, although the Veteran testified as to experiencing 
spasms, there is no objective evidence of muscle spasm or 
guarding severe enough to affect the Veteran's gait.  Lumbar 
lordosis was noted in February 2008.  However, no findings of 
abnormal spinal contour were noted during the Veteran's March 
2009 VA examination.  Therefore, the criteria for a higher 20 
percent disability rating for the Veteran's posttraumatic 
degenerative joint disease of the lumbosacral spine have not 
been met.

Finally, there is no objective evidence of neurologic 
abnormalities sufficient to warrant a separate rating.  There 
is no indication that the Veteran experiences any bowel or 
bladder symptoms.  During the March 2009 VA examination, the 
Veteran reported dragging her right leg if she walked for a 
prolonged period.  However, she also denied having any 
radicular symptoms, and Lasegue's sign was negative in April 
2005 and March 2009.  Reflexes were hypoactive but symmetric, 
and sensation was intact in all four extremities.  A 
comparison between these findings and the criteria under 
Diagnostic Code 8520 noted above suggests that a separate 
rating for neurologic abnormalities is not warranted.

2.  Bilateral lattice degeneration with retinal detachment of 
the right eye

In a September 2004 rating decision, the RO assigned the 
Veteran a 30 percent disability rating under 38 C.F.R. 
§ 4.84, Diagnostic Codes 6008-6077 (2004), effective October 
9, 2003.  The Board also notes that the Veteran is service-
connected for migraines secondary to her eye disability, and 
was awarded special monthly compensation for her right eye.  
Since that rating decision, the rating schedule for diseases 
of the eye has been updated.  Diseases of the eye are now 
rated through a General Rating Formula.  38 C.F.R. § 4.79 
(2009).  However, the new criteria are only applicable to 
claims filed on or after December 10, 2008.  See 73 Fed. Reg. 
66543-02 (November 10, 2008).  Because the Veteran filed her 
claim before this date, the old criteria remain in effect.

Diagnostic Code 6008 addresses detachment of the retina in 
chronic form and is rated based on impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  38 C.F.R. § 4.84a 
(2008).

Since service connection is not in effect for the left eye, 
it is considered normal. For rating purposes, in terms of 
central visual acuity, "normal" means 20/40 vision, as 
shown at 38 C.F.R. § 4.84a, Table V.  See 38 C.F.R. § 
3.383(a)(1) (2008); see also 38 C.F.R. § 4.14 (manifestations 
not resulting from the service-connected disability may not 
be used in establishing the service-connected evaluation).

However, compensation is payable for the combinations of 
service-connected and nonservice-connected disabilities of 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.383(a)(1) (2008).  In this case, 
however, the Veteran is not blind in her nonservice-connected 
left eye.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet, being considered of negligible utility. 
38 C.F.R. § 4.79 (2008).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75 (2008).  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a (2008).

Measurement of the visual field will be made where there is 
disease of the optic nerve or when otherwise indicated.  A 
procedure for the calculation of the average concentric 
contraction is provided in 38 C.F.R. § 4.76a with ratings for 
impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 
6080.  The most severe contraction is to 5 degrees which 
reduces the visual efficiency to zero.  The maximum rating 
for a unilateral condition with contraction to 5 degrees is 
30 percent.  38 C.F.R. § 4.76, 4.84a, Diagnostic Code 6080.  
In this case, the Veteran is only service-connected in her 
right eye, and she is not blind in her left eye, resulting in 
a unilateral condition.  Therefore, a 30 percent evaluation 
is the maximum available under Diagnostic Code 6080 for 
impairment of field vision.  As the Veteran is already rated 
at 30 percent for her right eye, a higher schedular rating 
under Diagnostic Code 6080 is not available.

Localized scars, atrophy, or irregularities of the retina, 
centrally located, with irregular, duplicated, or enlarged 
image, unilaterally or bilaterally, warrants a 10 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic code 6011.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80 (2008).

Treatment records dated September 2003 indicate the Veteran's 
left eye visual acuity was 20/200+ uncorrected, and 20/50 
corrected.  Right eye visual acuity was 20/200 uncorrected, 
and 20/20 corrected.  Additional private treatment records 
dated December 2003 show corrected vision for both eyes 
combined was 20/40.

The Veteran submitted a letter from Dr. M.F.W., dated March 
2004.  He stated she was initially seen in October 2003 for a 
history of decreased vision in the right eye of approximately 
3 weeks.  She also had symptoms of flashes in the right eye.  
Her vision with corrective lenses was 20/20 in the left eye, 
but worse than the big "E" on the wall chart for the right 
eye.  She had longstanding inferior retinal detachment in the 
right eye, with multiple retina defects and scar tissue 
formation on the retina causing fixed folds in the retina.  
She also had a history of approximately 8 diopters of myopia 
with each eye.  She underwent a vitrectomy, scar tissue 
removal, retinal detachment repair, gas bubble placement, 
retinal laser treatment, and scleral buckle treatment on the 
right eye.  The left eye received prophylactic laser 
treatment.  The right eye healed well after surgery, but the 
Veteran did not regain any significant improvement in macular 
function due the chronicity of the retinal detachment.  Seven 
weeks after the surgery, the retinas were all attached, 
though there was some recurrent scar tissue of the inferior 
retina.

Additional VA outpatient records dated March 2004 noted 
corrected right eye vision as 20/400 and left eye vision as 
20/20.  In January 2005 and August 2005, left eye corrected 
vision was 20/30-2, and right eye corrected vision was 
20/count fingers at face.  It was also noted in January that 
the Veteran experienced migraine headaches.

The Veteran was seen again in March 2006.  Left eye corrected 
vision was 20/25+2, and right eye corrected vision was 
20/count fingers at face.  She also reported gradual blurring 
and light flashes in her left eye.  In September 2006, left 
eye corrected vision was 20/30, and right eye corrected 
vision was 20/200-1.  In April 2007, the Veteran reported a 
rapid decrease in vision in both eyes.  Left eye corrected 
vision was 20/40, and right eye corrected vision was 20/count 
fingers at two feet.

The Veteran underwent a VA examination in March 2007.  With 
respect to current symptoms, the Veteran reported redness, 
burning, and/or stinging in both eyes, as well as dryness.  
There were no visual symptoms in the left eye.  However, the 
Veteran reported right eye visual symptoms included blurring, 
distorted image, double vision, and field cut.  The Veteran 
denied a history of incapacitation due to eye disease, as 
well as a history of congestive or inflammatory glaucoma.  
She further reported missing 2 weeks of work in the previous 
year due to migraines.

Physical examination revealed no keratoconus.  Right eye 
corrected vision, both near and far, was 20/200.  Left eye 
corrected far vision was 20/30, and corrected near vision was 
20/25.  There was not more than 4 diopters of spherical 
correction between the eyes.  Accommodation was normal.  A 
visual field defect was noted, but there was no homonymous 
hemianopsia or scotoma present.  Right eye pressure was 
measured at 15, and left eye pressure was measured at 14.  
There was no nystagmus or ptosis present.  The eyelids were 
normal, and there was no loss of eyebrows or eyelashes.  
There was no lagophthalmos, symblepharon, or diplopia 
present.  Function of the lacrimal ducts was normal 
bilaterally.  Fundoscopic examination revealed scarring and 
defects across the central macula in each eye.  Slit lamp 
examination was normal.  Amsler testing noted severe 
distortion superiorly in the right eye.  GVF testing revealed 
severe right eye constriction.  The Veteran was diagnosed 
with bilateral lattice degeneration.  Significant effects on 
the Veteran's occupational and daily activities were noted.  
Visual distortions affected reading and computer use, and the 
Veteran had some difficulty with fine depth perception.  
Effects on traveling were moderate, and effects on performing 
chores and shopping were mild.  She was also diagnosed with 
dry eyes, which the examiner stated was not related to or 
caused by lattice degeneration.

April 2007 VA treatment records show the Veteran's visual 
acuity for left eye corrected vision was 20/40, and for right 
eye corrected vision was 20/count fingers at two feet.  On 
October 10, 2007, left eye corrected vision was 20/60-1, and 
right eye corrected vision was 20/count fingers at two feet.  
In November 2008, left eye corrected vision was 20/50, and 
right eye corrected vision was 20/count fingers at two feet.

The Veteran testified before the undersigned in October 2008.  
She described having a throbbing, sharp pain that sometimes 
led into a migraine.  Other times only the eyes ached.  She 
stated that she has no peripheral vision on her right side, 
experienced double vision, and cannot make out shapes or 
definition without her contacts.  She had become increasingly 
sensitive to sunlight, and had constant severe dry eyes.  She 
could drive mail trucks or vans at work, but not larger 
trucks, because she is unable to see anything coming on the 
right side.  She limited her daily driving to where she lived 
and the surrounding area.  With respect to her occupation, 
she felt that she was hired only as a temporary employee due 
to her disabilities.  She reported missing some time from 
work due to her migraine headaches.

Private treatment records also dated November 2008 reflect 
left eye corrected vision of 20/25 and right eye corrected 
vision of 20/400.  Additional private treatment records dated 
January 2009 show left eye corrected vision of 20/100 and 
right eye corrected vision of 20/400.

The Veteran was afforded an additional VA examination in 
March 2009.  The Veteran reported general symptoms of dryness 
in both eyes, as well as pain in the right eye.  Visual 
symptoms in the left eye included glare, blurring, impaired 
night vision, and photophobia.  Right eye visual symptoms 
included distorted image, glare, blurring, tunnel vision, 
impaired night vision, and photophobia.  There were periods 
of incapacitation due to eye disease, and no history of 
congestive or inflammatory glaucoma.  On physical 
examination, visual acuity was noted as being worse than 
5/200.  Uncorrected distance vision in the right eye was 
count fingers at 2 feet, corrected to 20/400.  Left eye 
uncorrected distance vision was count fingers at 3 feet, 
corrected to 20/50.  Uncorrected near vision was 20/800 
bilaterally, corrected to 20/200 in the right eye and 20/40+ 
in the left eye.  Slit lamp examination was normal, and there 
was no strabismus or diplopia.  Scotoma was present in both 
eyes.  A central macular scar was noted on the right eye.  
The Veteran's disability had significant effects on the her 
occupational and daily activities.

Private treatment records indicate the Veteran underwent a 
left eye laser retinopexy in August 2009.

As noted above, because the Veteran is not service-connected 
or blind in her left eye, it is considered to be normal 
(20/40).  Based on the above evidence, the Board finds that a 
rating in excess of 30 percent is not warranted.  Under 
38 C.F.R. § 4.84a, Table V, when vision in one eye is 20/40 
or better, a 30 percent disability rating is the maximum 
rating available, even if the Veteran has blindness in the 
second eye.  A higher rating is available only for anatomical 
loss of an eye, but there is no evidence of such a loss in 
this case.  Moreover, the rating schedule allows for special 
monthly compensation, which the Veteran has already been 
granted.  As discussed previously, a rating in excess of 30 
percent based on unilateral impairment of field vision is not 
available under Diagnostic Code 6080.  Therefore, a higher 
schedular rating for bilateral lattice degeneration with 
retinal detachment of the right eye is not warranted.

The Veteran also had a central macular scar on her right eye, 
and reported redness, burning, and stinging during her most 
recent VA examination.  However, additional ratings for the 
scar (under Diagnostic Code 6011) and pain or other active 
pathology (under Diagnostic Code 6008) are not applicable.  
As noted, under 38 C.F.R. § 4.80, combined ratings for one 
eye should not exceed the amount for total loss of vision for 
that eye, unless there is enucleation or serious cosmetic 
defect.  Under Diagnostic Code 6070, blindness in one eye 
combined with normal vision in the second eye results in a 30 
percent disability rating, which is the Veteran's current 
disability evaluation, and there is no indication of 
enucleation or serious cosmetic defect.  Therefore, separate 
ratings are not warranted.

3.  Extraschedular consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's back 
and eye conditions with the established criteria found in the 
rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for either of her disabilities.  During her October 2008 
hearing, the Veteran testified that she had missed some time 
from work, but that this was due to her migraines.  The Board 
notes that the Veteran is presently service-connected for 
migraines but that this disability is not presently on 
appeal.  Moreover, although she testified that her 
disabilities affect or restrict the execution of her 
occupational duties, there is no indication that the 
Veteran's disabilities cause impairment with employment over 
and above that which is already contemplated in the assigned 
schedular ratings, including the regulation of activities.  
The Board therefore has determined that referral of this case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A disability rating in excess of 10 percent for posttraumatic 
degenerative joint disease of the lumbosacral spine is 
denied.

A disability rating in excess of 30 percent for bilateral 
lattice degeneration with retinal detachment of the right eye 
is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


